Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:19-cv-22901-UU/JJO
                                  Criminal Case No.: 1:17-cr-20877-UU

  PATRICK W. FERGUSON,

          Petitioner,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________/

              ORDER ADOPTING IN PART MAGISTRATE JUDGE’S REPORT

          THIS CAUSE is before the Court upon Petitioner’s counseled Motion to Vacate Sentence

  pursuant to 28 U.S.C. § 2255 (the “Motion”). D.E. 1.

          THE COURT has considered the Motion and the pertinent portions of the record and is

  otherwise fully advised of the premises.

          This matter was referred to Magistrate Judge John J. Sullivan, who, on December 16, 2019

  issued a Report (the “Report”) recommending that the Petition be denied because 18 U.S.C. §

  2237(a)(2)(B) is constitutional and comports with the territorial principle of international law, and

  because Petitioner’s conviction did not violate due process. 1 CV-DE 17. Petitioner timely filed

  Objections on December 30, 2019. CV-DE 18. The Government did not file objections to the

  Report. See LoConte, 847 F.2d 145 (holding that failure to file timely objections bars the parties

  from attacking factual findings on appeal).




  1
    Approximately three weeks after the instant Petition was filed, three of Petitioner’s co-defendants in his
  criminal case filed a coram nobis petition with substantively identical legal arguments to those at issue in
  this case, which this Court denied on January 30, 2020. 1:19-cv-23420-UU.
                                                       1
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 2 of 14




           Upon de novo review, the Court affirms and adopts the Magistrate Judge’s finding that

  Petitioner’s conviction under 18 U.S.C. § 2237(a)(2)(B) is constitutional under the High Seas

  Clause and does not violate due process. However, the Court respectfully rejects the Magistrate

  Judge’s Report as to two procedural issues: (1) whether, if construed as a coram nobis petition,

  Petitioner failed to provide sound reasons for seeking relief earlier (CV-DE 17 at 12); and (2)

  whether Petitioner’s due process claims are jurisdictional (id. at 14). Further, although the Court

  agrees with the Magistrate Judge’s application of the territorial principle of international law, the

  Court will supplant the Report’s discussion of the territorial principle to better clarify it, and will

  also discuss the protective and universal principles.

           I.       Petitioner’s Procedural Objections (CV-DE 18 at 16–21)

           On July 12, 2019, Petitioner filed the instant Petition under 28 U.S.C. § 2255. The very

  next day, July 13, 2019, his term of supervised release expired. CV-DE 17 at 10. Because he is no

  longer “in custody,” Petitioner requests that if his § 2255 Petition is found to be untimely (which

  it is),2 the Court should convert his § 2255 Petition to one for coram nobis relief. Id. at 9–10.

           The Court agrees with the Report that the Petition should not be treated as one for coram

  nobis relief. CV-DE 17 at 12. “[A] petitioner [is] ‘in custody’ under the conviction or sentence

  under attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (citing

  Carafas v. LaVallee, 391 U.S. 234, 238 (1968)); see also United States Brown, 117 F.3d 471, 474–

  75 (11th Cir. 1997) (because petitioner “was in custody within the meaning of § 2255 when he

  filed his [pro se coram nobis] petition in the district court, coram nobis relief was unavailable to



  2
   Petitioner objects to the Report’s finding that the § 2255 Petition was untimely. D.E. 18 at 16–17. The issue is: when
  does the one-year statute of limitations under § 2255 commence if the notice of appeal was not timely filed? Petitioner
  had until January 24, 2018 to file his notice of appeal. D.E. 17 at 8. However, he did not file his pro se notice of appeal
  until March 27, 2018. Id. He argues his conviction became final on July 23, 2018. Id. The government maintains
  Petitioner’s conviction became final on January 24, 2018. The Report agrees with the government, as does the
  undersigned. Id. at 9–10.

                                                              2
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 3 of 14




  him, and § 2255 was his exclusive remedy). Petitioner argues that this Court has the “authority”

  to treat the § 2255 motion as one for coram nobis relief, citing Lewis v. United States, 902 F.2d

  576, 577 (7th Cir. 1990) (the court treated petitioner’s “§ 2255” motion as a motion for coram

  nobis relief because petitioner was not in custody when he filed it). CV-DE 18 at 18. But here,

  Petitioner was in custody when he filed his § 2255 motion. Carafas, 391 U.S. at 238 (holding that

  a federal habeas petition is not rendered moot by the petitioner’s subsequent release from custody).

          The Report also finds that coram nobis relief is not available because Petitioner has “not

  provided sound reasons for failing to seek relief earlier.” CV-DE 17 at 12. The Court rejects this

  limited finding and sustains Petitioner’s objection (CV-DE 17 at 19) on this point. Where a claim

  is jurisdictional, as Petitioner’s challenges to 18 U.S.C. § 2237(a)(2)(B) are, a coram nobis

  petitioner need not provide sound reasons for failing to seek relief earlier. 1:19-cv-23420-UU, D.E.

  17 at 5–7.

          In evaluating whether the claims in the Petition are procedurally barred, the Report

  concludes that Petitioner’s “due process claim based on jurisdictional defect is not procedurally

  barred” because it is jurisdictional. D.E. 17 at 4. The Court disagrees; Petitioner’s due process

  claim is not clearly jurisdictional. 1:19-cv-23420-UU, D.E. 17 at 7 n.3.

          II.     Constitutional Challenges to 18 U.S.C. § 2237(a)(2)(B) (CV-DE 18 at 6–12)

          Petitioner asks this Court to be the first in the nation to declare 18 U.S.C. § 2237(a)(2)(B)

  an unconstitutional exercise of congressional authority under the High Seas Clause of the United

  States Constitution.3 In so doing, Petitioner advances two arguments. First, that the United States’



  3
    Petitioner does not clearly state whether he is mounting a facial or an as-applied challenge to 18 U.S.C.
  § 2237(a)(2)(B). However, he states his challenges to § 2237(a)(2)(B) are “as applied to the facts set forth
  in the charging documents and otherwise before the Court when they entered their guilty pleas.” CV-DE 1
  at 7. Elsewhere in his briefings he suggests the statute can never be applied constitutionally to occupants of
  foreign flagged vessels in international waters. See id. at 9.
                                                        3
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 4 of 14




  exercise of extraterritorial jurisdiction under the High Seas Clause is unsupported by a principle

  of extraterritorial jurisdiction recognized by customary international law. CV-DE 1 at 10. Second,

  that Congress’ authority to define and punish felonies on the high seas is limited to instances where

  the conduct subject to punishment has a nexus to the United States (the “nexus claim”). Id. at 11.

         The Government argues that Petitioner’s first claim fails because the exercise of

  extraterritorial jurisdiction is supported by principles of international law. CV-DE 15 at 10–11.

  The Government further maintains that Petitioner’s second claim—the nexus claim—is foreclosed

  by binding Eleventh Circuit precedent, which Petitioner concedes. CV-DE 1 at 3 (“The Eleventh

  Circuit’s prior interpretation of the High Seas Clause rejecting [the nexus requirement for defining

  and punishing felonies] is incorrect and should be overruled. Mr. Ferguson advances this argument

  to preserve it for appellate review.”). This Court will not delve into Petitioner’s nexus claim

  because binding Eleventh Circuit precedent expressly rejects it. United States v. Campbell, 743

  F.3d 802, 809–10 (11th Cir. 2014) (collecting cases and recognizing that Congress’ authority to

  define and punish felonies on the high seas under the MDLEA exists even where the criminal

  conduct lacks a nexus to the United States); Saac, 632 F.3d at 1209 (“While there is a dearth of

  authority interpreting the scope of Congress’s power under the High Seas Clause, early Supreme

  Court opinions intimate that statutes passed under the High Seas Clause may properly criminalize

  conduct that lacks a connection to the United States.”); id. at 1210 (“This Court, and our sister

  circuits, have refused to read a jurisdictional nexus requirement into the [High Seas] Clause.”); see

  also United States v. Hernandez, 864 F.3d 1292, 1303 (11th Cir. 2017) (“[T]he MDLEA [i]s a

  constitutional exercise of Congressional authority under the Felonies [High Seas] Clause, and . . .

  the conduct proscribed by the MDLEA need not have a nexus to the United States.”), cert. denied,

  138 S. Ct. 1025 (2018).



                                                   4
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 5 of 14




                      i. 18 U.S.C. § 2237(a)(2)(B) Comports with Principles of International
                         Law and Does Not Violate the High Seas Clause

         The Define and Punish Clause empowers Congress “[t]o define and punish Piracies and

  Felonies committed on the high Seas, and Offences against the Law of Nations.” U.S. CONST. art.

  1, § 8, cl. 10. “The Supreme Court has interpreted the [Define and Punish] Clause to contain three

  distinct grants of power: to define and punish piracies, to define and punish felonies committed on

  the high seas, and to define and punish offenses against the law of nations.” Campbell, 743 F.3d

  at 805 (citing United States v. Bellaizac-Hurtado, 700 F.3d 1245, 1248 (11th Cir. 2002)). The

  second grant of power—the High Seas Clause—is at issue in this case. Petitioners argue that

  Congress lacked the constitutional authority under the High Seas Clause to criminalize Petitioners’

  false statements to the U.S. Coast Guard on a foreign flag vessel in international waters; thus, the

  Court lacked jurisdiction to convict Petitioners of violating 18 U.S.C. § 2237(a)(2)(B).

         Section 2237(a)(2)(B) provides: “It shall be unlawful for any person on board a vessel of

  the United States, or a vessel subject to the jurisdiction of the United States, to . . . provide

  materially false information to a Federal law enforcement officer during a boarding of a vessel

  regarding the vessel’s destination, origin, ownership, registration, nationality, cargo, or crew.” 18

  U.S.C. § 2237(a)(2)(B) (emphasis added).

         Section 2237(e)(3) defines “vessel subject to the jurisdiction of the United States” as

  “ha[ving] the meaning given [to it] in section 70502 of title 46.” Section 70502, the definition

  section of the MDLEA, defines “vessel subject to the jurisdiction of the United States” to include

  “a vessel registered to a foreign nation if that nation has consented or waived objection to the

  enforcement of United States law by the United States.” 46 U.S.C. § 70502(c)(1)(C); see also

  United States v. Devila, 216 F.3d 1009, 1017 (11th Cir. 2000) (per curiam), vacated in part on

  other grounds, 242 F.3d 995 (11th Cir.), cert. denied, 534 U.S. 843, 122 S. Ct. 103 (2001) (noting

                                                   5
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 6 of 14




  that the jurisdictional requirement that a foreign nation “consent to or waive objection” to United

  States enforcement under the MDLEA was inserted into the statute “to protect the interest of the

  flag nation and international comity, not the interest of the individuals aboard the vessel”). Section

  2237(a)(2)(B) therefore incorporates the MDLEA’s assertion of extraterritorial jurisdiction.

         The parties agree that although the High Seas Clause gives Congress the authority to define

  and punish felonies committed on the high seas outside the jurisdiction of the United States,

  “international law generally prohibits any country from asserting jurisdiction over foreign vessels

  on the high seas . . . . subject to recognized exceptions.” CV-DE 1 at 11; CV DE 15 at 9 (both

  quoting United States v. Marino-Garcia, 679 F.2d 1373, 1380 (11th Cir. 1982)). Petitioner focuses

  on three of these “recognized exceptions”: (1) the protective principle of jurisdiction; (2) the

  objective principle of jurisdiction; and (3) universal jurisdiction. CV-DE 1 at 12–15. Petitioners

  assert that the “only conceivable basis for the United States to criminalize Defendants’ alleged

  statements to the Coast Guard is through application of the ‘protective’ principle.” Id. at 8. The

  Government contends that a fourth exception, the territorial principle of jurisdiction, which

  Petitioner does not address in his Petition, is the most relevant. CV-DE 15 at 10.

                             1. The Territorial Principle

         Pursuant to the territorial principle, the Government maintains, the United States could

  properly exercise jurisdiction over the vessel and its occupants with the consent of the flag nation,

  Jamaica. Id. “Under the territorial principle, ‘[a] state has jurisdiction to prescribe and enforce a

  rule of law in the territory of another state to the extent provided by international agreement with

  the other state.’” United States v. Ibarguen-Mosquera, 634 F.3d 1370, 1379 n.6 (11th Cir. 2011)

  (quoting United States v. Cardales, 168 F.3d 548, 554 (1st Cir. 1999); RESTATEMENT (SECOND)

  OF FOREIGN RELATIONS LAW OF THE UNITED STATES § 25 (AM. LAW INST. 1965));             see also United



                                                    6
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 7 of 14




  States v. Robinson, 843 F.2d 1, 4 (1st Cir. 1988); United States v. Suerte, 291 F.3d 366, 370–71

  (5th Cir. 2002). The international agreement does not require a treaty and can be reached “through

  informal, as well as formal means.” Robinson, 843 F.2d at 4 (citing RESTATEMENT (SECOND) OF

  FOREIGN RELATIONS LAW OF THE UNITED STATES § 115).

          Section 2237(a)(2)(B) adopts the definition of “vessel subject to the jurisdiction of the

  United States” as provided in the MDLEA, which in turn defines a “vessel subject to the

  jurisdiction of the United States” to include “a vessel registered to a foreign nation if that nation

  has consented or waived objection to the enforcement of United States law by the United States.”

  46 U.S.C. § 70502(c)(1)(C) (emphasis added). The MDLEA’s definition “codifies the . . . generally

  accepted principle of international law: a flag nation may consent to another’s jurisdiction.” Suerte,

  291 F.3d at 375–76 (citing RESTATEMENT (THIRD) OF FOREIGN RELATIONS LAW OF THE UNITED

  STATEs § 522 reporter’s note 8 (AM. LAW. INST. 1987); THOMAS J. SCHOENBAUM, ADMIRALTY

  AND   MARITIME LAW § 3-12 n.41 (3d ed. 2001)). Here, Petitioner stipulated that: (1) the Jossette

  was a Jamaican-registered vessel; (2) Jamaica authorized the United States to board and search the

  vessel; (3) Jamaica waived jurisdiction over the vessel; and (4) the vessel was subject to the

  jurisdiction of the United States. Factual Proffer (CR-DE 61); Plea Agreement (CR-DE 60).

          In his reply, Petitioner argues that the record before the Court when it accepted his guilty

  pleas contradicts the Government’s current claims that Jamaica consented or waived objection to

  the enforcement of United States law by the United States, and that the United States prosecuted

  Petitioner under the Jamaica Bilateral Agreement. CV-DE 16 at 1. Although Petitioner in his

  factual proffer stipulated to the fact that he was “on board a vessel subject to the jurisdiction of the

  United States” and that “Jamaica waived jurisdiction over the vessel,” he argues that he did not

  expressly admit that Jamaica consented to the application of United States law or that the United



                                                     7
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 8 of 14




  States was proceeding under the Jamaica Bilateral Agreement.4 Id. at 3 (citing Jamaica Bilateral

  Agreement, art. 3, cl. 5) (for the Jamaica Bilateral Agreement to apply, Jamaica must “waive its

  right to exercise jurisdiction and authorize the [United States] to enforce its laws against the . . .

  persons on board”). In making this argument, Petitioner relies on two cases: Peter, 310 F.3d at

  715, and United States v. Bellaizac-Hurtado, 700 F.3d 1245, 1248 (11th Cir. 2002). His reliance

  is misplaced.

          In Peter, the petitioner pled guilty to violating the Racketeer Influenced and Corrupt

  Organization Act (RICO). 310 F.3d at 710. The plea agreement expressly provided that mail fraud

  based on misrepresentations in license applications the petitioner mailed to a state agency was the

  sole predicate crime supporting the RICO conspiracy conviction. Id. at 711. Six months after

  Peter’s sentence expired, the Supreme Court decided Cleveland v. United States, 531 U.S. 12

  (2000), which held that the offense of mail fraud requires that the object of the fraud be property

  in the hands of the victim and that state and municipal licenses in general do not rank as property

  for purposes of the statute. Id. Therefore, the Eleventh Circuit found that “the facts to which Peter



  4
       Petitioner seeks to constrain the Court’s resolution of the issues by stating
  that the Court should not consider the Jamaica Bilateral Agreement as “extrajudicial support” that was not
  on the record at the time of his guilty plea. CV-DE 18 at 7. “The Government cannot alter the factual
  predicate underlying Mr. Ferguson’s conviction during post-conviction proceedings to cure jurisdictional
  defects apparent from the record when he entered his plea.” Id. But there are no such jurisdictional defects.
           The facts in the charging documents and proffer are sufficient to establish subject matter
  jurisdiction, and the specific means by which the United states acquired jurisdiction—i.e., whether Jamaica
  waived jurisdiction or consented pursuant to the Jamaica Bilateral Agreement—is not a “jurisdictional
  fact.” See Alikhani v. United States, 200 F.3d 732, 735 (11th Cir. 2000) (per curiam) (“‘Once a defendant
  pleads guilty in a court which has jurisdiction of the subject matter and of the defendant . . . the court’s
  judgment cannot be assailed on grounds that the government has not met its burden of proving so-called
  jurisdictional facts.’ By analogy, even if the Government had to prove that Alikhani was a U.S. person [a
  jurisdictional fact], and even if the Government had failed to allege sufficient facts in the indictment to
  support an assertion was Alikhani was a U.S. person, the district court would still have had subject-matter
  jurisdiction over the case.”) (quoting United States v. Martin, 147 F.3d 529, 532 (7th Cir. 1998)) (internal
  citation omitted). Thus, Petitioner’s objections that “the United States lacked jurisdiction to prosecute Mr.
  Ferguson” and “the factual proffer did not confer jurisdiction over Mr. Ferguson” are overruled. CV-DE 18
  at 6.
                                                       8
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 9 of 14




  pled guilty did not constitute a crime under Cleveland.” Id. (explaining that “[d]ecisions of the

  Supreme Court construing substantive federal criminal statutes must be given retroactive effect”)

  (citation omitted). The Court held that a “writ of coram nobis must issue to correct the judgment

  that the court never had the power to enter.” Id. at 716.

          Here, unlike Peter, there has been no subsequent Supreme Court decision holding that the

  offense conduct does not constitute a crime. Further, Petitioner stands convicted after having

  admitted in his proffer and plea agreement to making a false statement to law enforcement while

  onboard a “vessel subject to the jurisdiction of the United States,” which the MDLEA defines,

  inter alia, as “a vessel registered in a foreign nation if that nation has consented or waived objection

  to the enforcement of United States law by United States citizens.” 46 U.S.C. § 70502(c)(1)(C).

          Bellaizac-Hurtado is also inapposite. The petitioners in Bellaizac-Hurtado were arrested

  for MDLEA violations in the territorial waters of Panama and argued that their convictions

  violated the Offences Clause of the Define and Punish Clause; the case did not involve the High

  Seas Clause. 700 F.3d at 1247. The Eleventh Circuit addressed whether Congress has the power

  under the Offences Clause “to proscribe drug trafficking in the territorial waters of another nation.”

  Id. 1249. The Court held that Congress did not: “[t]he power to ‘define’ offenses against the law

  of nations does not grant Congress the authority to punish conduct that is not a violation of the law

  of nations.” Id. By contrast, the High Seas Clause is not limited to “offenses against the laws of

  nations.” The Court in Bellaizac-Hurtado acknowledged that “Congress possesses additional

  constitutional authority to restrict conduct on the high seas, including the Piracies Clause, the

  Felonies [High Seas] Clause, and the admiralty power. And we have always upheld extraterritorial

  convictions under our drug trafficking laws as an exercise of power under the Felonies Clause.”




                                                     9
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 10 of 14




  Id. at 1257 (citations omitted). Unlike Bellaizac-Hurtado, Petitioner’s offense conduct occurred

  on the high seas, in international waters, not within the territorial waters of another nation.

          Accordingly, the Court finds no impediment to application of the territorial principle in

  Peters and Bellaizac-Hurtado. Pursuant to the territorial principle, the United States is empowered

  to criminalize conduct on the high seas even if such conduct occurs on a foreign flag vessel, so

  long as the country in which the vessel is registered “consented or waived objection to the

  enforcement of United States law by the United States.” 46 U.S.C. § 70502(c)(1)(C). Thus, §

  2237(a)(2)(B) is constitutional and the United States validly exercised jurisdiction in this case.

  Petitioner’s objection, CV-DE 18 at 8, is overruled.

                              2. The Protective and Universal Principles

          Although the Court finds the territorial principle to be the most relevant international law

  principle, the protective and universal principles also support the United States’ exercise of

  extraterritorial jurisdiction in this case. “Congress, under the ‘protective principle’ of international

  law, may assert extraterritorial jurisdiction over vessels in the high seas that are engaged in conduct

  that ‘has a potentially adverse effect and is generally recognized as a crime by nations that have

  reasonably developed legal systems.’” United States v. Rendon, 354 F.3d 1320, 1325 (11th Cir.

  2003) (quoting United States v. Tinoco, 304 F.3d 1088, 1108 (11th Cir. 2002)); see also Saac, 632

  F.3d at 1211. “We also have recognized that the conduct proscribed by the [MDLEA] need not

  have a nexus to the United States because universal and protective principles support its

  extraterritorial reach.” Campbell, 743 F.3d at 810. Under the universal principle, Congress may

  criminalize conduct, such as drug trafficking on the high seas, that is “condemned universally by

  law-abiding nations.” See Saac, 632 F.3d at 1210 (rejecting petitioners’ argument that Congress

  exceeded its power under the High Seas Clause in enacting the Drug Trafficking Vessel



                                                    10
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 11 of 14




  Interdiction Act because the Act was justified under the universal and protective principles); see

  also United States v. Estupinan, 453 F.3d 1336, 1338–39 (11th Cir. 2006) (per curiam) (refusing

  to “embellish” the MDLEA with a nexus requirement on the basis of the universal principle).

         In the MDLEA, Congress outlawed certain narcotics offenses on the high seas. In enacting

  the MDLEA, Congress expressly found and declared “that . . . trafficking in controlled substances

  aboard vessels is a serious international problem, is universally condemned, and presents a specific

  threat to the security and societal well-being of the United States.” 46 U.S.C. § 70501.

  Accordingly, the Eleventh Circuit has held that enactment of the MDLEA was a constitutional

  exercise of authority under both the universal principle and the protective principle. See Campbell,

  743 F.3d at 810; Estupinan, 453 F.3d at 1339.

         Notably, the Eleventh Circuit has found that the universal principle and the protective

  principle not only justify the criminalization of high seas narcotics trafficking itself, but also the

  criminalization of the means of facilitating that trafficking. Saac, 632 F.3d at 1211; Ibarguen-

  Mosquera, 634 F.3d at 1381. The Drug Trafficking Vessel Interdiction Act of 2008 (the “DTVIA”)

  provides that:

         Whoever knowingly operates, or attempts or conspires to operate, by any means,
         or embarks in any submersible vessel or semi-submersible vessel that is without
         nationality and that is navigating or has navigated into, through, or from waters
         beyond the outer limit of the territorial sea of a single country or a lateral limit of
         that country’s territorial sea with an adjacent country, with the intent to evade
         detection, shall be fined under this title, imprisoned not more than 15 years, or both.

  18 U.S.C. § 2285(a). In adopting the DTVIA, Congress found and declared:

         [T]hat operating or embarking in a submersible vessel or semi-submersible vessel
         without nationality and on an international voyage is a serious international
         problem, facilitates transnational crime, including drug trafficking, and terrorism,
         and presents a specific threat to the safety of maritime navigation and the security
         of the United States.




                                                   11
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 12 of 14




  Pub. L. No. 110–407, § 101, 122 Stat. 4296, 4296 (2008). “Congress’s findings show that the

  DTVIA targets criminal conduct that facilitates drug trafficking, which is ‘condemned universally

  by law-abiding nations.’” Saac, 632 F.3d at 1211 (“Given Congress’s findings, the ‘protective

  principle’ . . . provides an equally compelling reason to uphold the DTVIA. Under that principle,

  a nation may assert jurisdiction over a person whose conduct outside the nation’s territory threatens

  the nation’s security or could potentially interfere with the operation of its governmental

  functions.”) (citations omitted). The Eleventh Circuit thus held that the DTVIA was justified by

  both the universal principle and the protective principle. Id.

         The fact that § 2237 incorporates the MDLEA’s definitions of “vessel subject to the

  jurisdiction of the United States” and “vessel of the United States” demonstrates that the statute

  contemplated, at least in part, the criminalization of conduct that can facilitate drug trafficking

  crimes. Petitioner replies that the “lack of any connection between drug trafficking and section

  2237(a)(2)(B) is readily apparent from the facts of this case.” CV-DE 16 at 4. But the relevant the

  issue here is whether Congress’ passage of § 2237(a)(2)(B), like its passage of the DTVIA, was a

  valid exercise of its authority to target criminal conduct that facilitates drug trafficking. The

  DTVIA does not require a showing that the outlawed vessel was actually being used in furtherance

  of a drug trafficking crime in order to be a valid exercise of congressional authority. See Ibarguen-

  Mosquera, 634 F.3d at 1381 (“Even if Appellants proved that they were not trafficking drugs, they

  would still be guilty of violating the DTVIA if the government proved, beyond a reasonable doubt,

  all of the elements of the crime.”). The same is true of § 2237(a)(2)(B), which, contrary to

  Petitioner’s assertion (CV-DE 16 at 5), does not require proof that the false statement was given

  in furtherance of a drug trafficking crime but serves to protect the United States from drug

  trafficking by criminalizing conduct that can restrict or impede a drug trafficking investigation in



                                                   12
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 13 of 14




  international waters. Petitioner’s objection that “drug trafficking cases are irrelevant to Mr.

  Ferguson’s conviction,” CV-DE 18 at 10, is overruled.

         III.    Notice of Supplemental Authority (CV-DE 19)

         On January 31, 2020, Petitioner filed a notice of supplemental authority: United States v.

  Cabezas-Montano, No. 17-14294, slip op. (11th Cir. Jan. 30, 2020). CV-DE 19.

         In Cabezas-Montano, the defendants argued that their convictions under the MDLEA

  violated the Due Process Clause because “due process prohibits the prosecution of foreign

  nationals for offenses bearing no ‘nexus’ to the United States.” Op. at 24. The Court rejected the

  defendants’ due process argument:

         [T[his Court has held that the Fifth Amendment’s Due Process Clause does not
         prohibit the trial and conviction of aliens captured on the high seas while drug
         trafficking because the MDLEA provides clear notice that all nations prohibit and
         condemn drug trafficking aboard stateless vessels on the high seas. See United
         States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003); see also Valois, 915 F.3d
         at 722 (following Rendon and reaching the same holding). The defendants’
         MDLEA convictions thus do not violate their due process rights even if their
         offenses lack a “nexus” to the United States. See, e.g., United States v. Wilchcombe,
         838 F.3d 1179, 1186 (11th Cir. 2016); Campbell, 743 F.3d at 812.

  Id. at 25 (emphasis added).

         Petitioner argues that Cabezas-Montano supports his argument that 18 U.S.C. §

  2237(a)(2)(B) violates due process because § 2237(a)(2)(B) does not provide the required “clear

  notice that all nations prohibit and condemn” making a false statement to a federal officer while

  on a vessel in international waters. CV-DE 19 at 2. The Court acknowledges that Eleventh Circuit

  precedent on this issue has looked to “clear notice.” However, unlike Cabezas-Montano, Petitioner

  is not basing his due process claim on a nexus requirement. 1:19-cv-23420-UU, D.E. 17 at 20

  (distinguishing United States v. Campbell, 743 F.3d 802 (11th Cir. 2014)). Nor is “clear notice that

  all nations prohibit and condemn” an activity the only due process standard. 1:19-cv-23420-UU,



                                                  13
Case 1:19-cv-22901-UU Document 20 Entered on FLSD Docket 02/03/2020 Page 14 of 14




  D.E. 17 at 20–21 (“[D]ue process requires only that an exercise of extraterritorial jurisdiction not

  be arbitrary or fundamentally unfair.”) (quoting United States v. Baston, 818 F.3d 651, 669 (11th

  Cir. 2016)); CV-DE 17 at 24. Petitioner’s due process objections, CV-DE 18 at 13–16, are

  overruled.

          IV.    Conclusion

          Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Report, D.E. 17, is RATIFIED, ADOPTED,

  and AFFIRMED IN PART consistent with this Order. It is further

          ORDERED AND ADJUDGED that Petitioner’s Objections, D.E. 18, are OVERRULED

  IN PART consistent with this Order. It is further

          ORDERED AND ADJUDGED that the Petition, D.E. 1, is DENIED. It is further

          ORDERED AND ADJUDGED that this case is closed.

          DONE AND ORDERED in Chambers at Miami, Florida, this __31st__ day of January,

  2020.



                                                       _____________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE

  copies provided:
  counsel of record via cm/ecf




                                                  14
